Worrill, J.
1. Where the plaintiff’s cause of action is based upon a statutory provision, his evidence must show compliance with all the conditions precedent to his right to recover as set up by the statute relied on. Universal Credit Co. Inc. v. Citizens State Bank of Petersburg, 224 Ind. 1 (4) (64 N. E. 2d, 28, 168 A.L.R. 352).
2. This rule is not abrogated or its force impaired by the fact that the plaintiff’s petition alleging generally compliance with the statutory prerequisites has been held by this court to state a cause of action as against demurrers thereto filed by the defendant.
3. Consequently, where the plaintiff’s cause of action was dependent upon a certain act of the legislature (Ga. L. 1937-38, Ex. Sess., pp. 875, 880, sec. 10) which required the plaintiff, among other things, to be a registered voter of Richmond County before he acquired any rights under such act, his failure to prove that he was a registered voter of Richmond County, or to introduce any evidence at all tending to show such fact, was fatal to a recovery.
4. The trial court, therefore, did not err in granting a first new trial on the ground that the plaintiff did not prove that he was a registered voter of Richmond County. Dorsey v. Georgia R. &c. Co., 82 Ga. App. 237 (2) (60 S. E. 2d, 828).

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.